Comegys, C. J.,
charged the jury:
• In a contract to sell and deliver piles at a stated price without specifying in what it is to be paid, the law implies and imports that it is to be paid in money. But if the contract was that the price was to be paid in goods, then it was a special contract and should have been declared on specially, and the plaintiff below cannot recover unless he had demanded the goods. If, however, they were to be paid for in money, then he is entitled to recover t¡he amount claimed.
Verdict for the defendant.